Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 16-1371

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                     NICHOLSON SILVA-HERNANDEZ,
                       a/k/a Nico, a/k/a Niko,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before
                      Howard, Chief Judge,
                Selya and Stahl, Circuit Judges.


     Luis A. Guzmán Dupont on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Thomas F. Klumper, Assistant United States
Attorney, Senior Appellate Counsel, on brief for appellee.



                               May 3, 2017
                  STAHL,    Circuit       Judge.         Nicholson     Silva-Hernandez

("Silva") pled guilty to one count of conspiracy to possess with

intent       to    distribute       controlled       substances,     in       violation    of

21 U.S.C. §§ 841 and 846. Silva now challenges his forty-six-month

sentence on the grounds that it was procedurally and substantively

unreasonable.          We disagree, and affirm the imposed sentence.

                                  I. Facts & Background1

                  On August 19, 2014, a federal grand jury in Puerto Rico

indicted Silva for conspiracy to distribute controlled substances.

The underlying conduct involved his work as a runner for a drug

organization         that    distributed         methamphetamine,         a    Schedule    II

controlled          substance,      and    Gamma-butyrolactone,           a    Schedule     I

controlled substance.              Specifically, the indictment charged Silva

with       distributing      at    least    50,    but   less   than      150,    grams    of

methamphetamine            for    the    drug    organization.       Silva       entered    a

straight guilty plea to the conspiracy count.

                  In the presentence report ("PSR"), the probation officer

calculated,          per     the        United    States    Sentencing           Guidelines

("U.S.S.G." or "Guidelines"), Silva's base offense level to be

thirty because his offense involved a quantity of methamphetamine

between 50 and 150 grams.                 See U.S.S.G. § 2D1.1(c)(5).             However,


       1
       As this appeal follows a guilty plea, we recount the facts
as established by the presentence report and the sentencing
transcript.   See United States v. King, 741 F.3d 305, 306 (1st
Cir. 2014).


                                             - 2 -
the PSR also recommended that the district court apply a three-

level reduction based on Silva's acceptance of responsibility.

See id. § 3E1.1.       When accompanied by a criminal history category

of I, the PSR endorsed a Guidelines sentencing range of 70 to 87

months' imprisonment.         Meanwhile, Silva also requested a two-level

reduction     under     the    Guidelines'       so-called       "safety   valve"

provision, id. § 5C1.2, a request to which the government agreed.

This further reduction yielded a base offense level of twenty-five

and a corresponding Guidelines sentencing range of 57 to 71 months'

imprisonment.

            At sentencing, the district court indicated that it had

"considered the other sentencing factors as set forth in 18 U.S.C.

[§] 3553(a)" and determined that a further two-level reduction in

Silva's base offense level was warranted.                 The district court

concluded that Silva merited this reduction based on several

factors, including his full-time enrollment at the University of

Puerto Rico, his employment at a local restaurant, his history of

mental     health    issues,     substance      abuse,   and     treatment,     his

cooperation with the authorities, and his status as a first-time

offender.      The    district    court   ultimately      sentenced     Silva    to

forty-six    months'    imprisonment      and    five    years    of   supervised

release.

            Silva did not object to the sentence at that time, but

filed a timely appeal to this court.


                                     - 3 -
                                 II. Discussion

            We review preserved claims of procedural error under

"the deferential abuse of discretion standard," United States v.

Pantojas-Cruz, 800 F.3d 54, 58 (1st Cir. 2015), and claims not

raised   below   for    plain     error,    United     States    v.    Aguasvivas-

Castillo, 668 F.3d 7, 13-14 (1st Cir. 2012).               However, it remains

"murky" whether the same rubric applies to claims that a sentence

is substantively unreasonable.           United States v. Pérez, 819 F.3d

541, 547 (1st Cir. 2016) (noting it is unclear whether unpreserved

claims that a sentence is unreasonable merit abuse of discretion

review).    Regardless, with whatever standards of review we employ

here, the results are the same: both of Silva's challenges fail.

            A. Procedural Reasonableness

            To   start,        Silva   argues     that     his     sentence    was

procedurally unsound.          Procedural error in sentencing decisions

generally    includes      "failing        to    calculate       (or    improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence."                    United States v.

Politano, 522 F.3d 69, 72 (1st Cir. 2008) (alteration in original)

(quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

            Here,      Silva     concedes       that     the     district     court

appropriately calculated the pertinent sentencing range (indeed,


                                       - 4 -
the district court varied downward from the original base offense

level called for by the Guidelines, a base offense level that the

parties agreed was appropriate at the time).   Rather, he maintains

that the district court "did not adequately explain the rationale

for the sentence."    This argument is meritless.2    The district

court "state[d] in open court the reasons for its imposition of

[the] particular sentence," United States v. Rivera-Gonzalez, 626

F.3d 639, 646 (1st Cir. 2010) (quoting 18 U.S.C. § 3553(c)), and

in doing so emphasized that it had "taken into consideration all

of the factors in [18] U.S.C. [§] 3553, the elements of the

offense, and the need to promote respect for the law and protect

the public from further crimes of the defendant, as well as address

the issue of deterrence and punishment."   This type of analysis is

precisely what a sentencing judge is instructed by statute to do,

and a sentencing court is under no obligation, contrary to Silva's

arguments, to explain why it did not decide to impose an even lower

downward sentence.   See Ruiz-Huertas, 792 F.3d at 228 (noting that

although a sentencing court typically "ha[s] a duty . . . to

[adequately] explain its choice of a particular sentence, it has




     2 We note that Silva did not object to the sentence at the
time, and normally our review would be for plain error only.
However, even giving Silva the benefit of the doubt, the district
court did not abuse its discretion because it adequately explained
the basis for its sentence, accurately calculated the appropriate
Guideline sentence, and considered the pertinent § 3553(a)
factors.


                               - 5 -
'no corollary duty to explain why it eschewed other suggested

sentences'" (quoting United States v. Vega-Salgado, 769 F.3d 100,

104 (1st Cir. 2014))).

             We therefore discern no procedural error on the part of

the sentencing court in this instance.

             B. Substantive Reasonableness

             Silva next asserts that his forty-six-month sentence is

substantively unreasonable.          Specifically, Silva points to several

mitigating factors that he believes the district court failed to

fully appreciate during the sentencing process, including his

young age, his troubled upbringing, his struggles with anxiety,

his remorse for his crime, his potential for rehabilitation, his

low   risk   of     recidivism,    and    his    status   as   his    ill   father's

caregiver.        We disagree.

             "A sentence is substantively reasonable so long as it

rests   on   a     'plausible     sentencing      rationale'    and    embodies     a

'defensible result.'"            Ruiz-Huertas, 792 F.3d at 228 (quoting

United States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008)).                       Our

review is limited to "whether the sentence, in light of the

totality     of    the   circumstances,      resides      within     the    expansive

universe of reasonable sentences."                King, 741 F.3d at 308.          To

that end, "[c]hallenging a sentence as substantively unreasonable

is a burdensome task in any case, and one that is even more

burdensome where, as here, the challenged sentence is within a


                                         - 6 -
properly calculated [Guidelines sentencing range]."3 United States

v. Clogston, 662 F.3d 588, 592-93 (1st Cir. 2011).

              Here, the district court gave a plausible rationale for

Silva's sentence, and the end result was entirely defensible.

Silva glosses over the district court's express statement at the

sentencing hearing that it had "consider[ed] the facts of this

case"    as    well    as    "the   defendant's   characteristics"   before

"vary[ing downward] from the [G]uidelines two levels."                 This

statement is in addition to others where the district court

discussed,      among       other   things,   Silva's   age,   educational

background, work experience, history of mental health issues and

substance abuse, lack of any prior convictions or arrests, and

compliance with the conditions of his supervised release.            As we

have indicated before, "[t]hat the sentencing court chose not to

attach to certain of the mitigating factors the significance that

the appellant thinks they deserved does not make the sentence

unreasonable."        Id. at 593.   Instead, "[t]he significance given to

each relevant factor is for the district court, not an appellate


     3 It is inconsequential whether we term Silva's sentence as
being within a properly calculated Guidelines sentencing range or,
because the district court varied Silva's base offense level
downward, a "substantial downward variance" from such a range.
See United States v. Floyd, 740 F.3d 22, 39-40 (1st Cir. 2014)
(noting that when "a district court essays a substantial downward
variance from a properly calculated guideline sentencing range, a
defendant's claim of substantive unreasonableness will generally
fail").    In either event, we conclude the sentence remains
substantively reasonable.


                                      - 7 -
court, to decide."    United States v. Joubert, 778 F.3d 247, 256

(1st Cir. 2015).     Accordingly, Silva's sentence "resides within

the expansive universe of reasonable sentences."   United States v.

Pedroza-Orengo, 817 F.3d 829, 837 (1st Cir. 2016) (quoting King,

741 F.3d at 308).

                          III. Conclusion

          For the foregoing reasons, Silva's sentence is AFFIRMED.




                               - 8 -